Name: Commission Regulation (EC) No 598/2002 of 5 April 2002 amending the export refunds on eggs
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  animal product
 Date Published: nan

 Avis juridique important|32002R0598Commission Regulation (EC) No 598/2002 of 5 April 2002 amending the export refunds on eggs Official Journal L 091 , 06/04/2002 P. 0012 - 0013Commission Regulation (EC) No 598/2002of 5 April 2002amending the export refunds on eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 493/2002(2), and in particular Article 8(3) thereof,Whereas:(1) The export refunds on eggs were fixed by Commission Regulation (EC) No 318/2002(3).(2) It follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 2771/75 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(1) of Regulation (EEC) No 2771/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 318/2002 are hereby altered as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on 8 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 77, 20.3.2002, p. 7.(3) OJ L 50, 21.2.2002, p. 53.ANNEXto the Commission Regulation of 5 April 2002 altering the export refunds on eggs>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).The other destinations are defined as follows:Ã 01 Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, Yemen, Hong Kong SAR and RussiaÃ 03 South Korea, Japan, Malaysia, Thailand, Taiwan, the Philippines and EgyptÃ 04 all destinations except Switzerland and EstoniaE05 all destinations except Switzerland, Lithuania and those of E01 and E03E06 all destinations except Switzerland, Estonia and Lithuania.